          Case 1:20-cv-10821-GHW Document 1 Filed 12/22/20 Page 1 of 14




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
LENNY MOLINA,
                                                                     Case No.:
                                   Plaintiff,
                                                                     COMPLAINT
                 -against-

HORNBLOWER GROUP, INC., HORNBLOWER
NEW YORK, LLC, and HORNBLOWER CRUISES
AND EVENTS, LLC

                                    Defendants.
-----------------------------------------------------------------X

        The Plaintiff, LENNY MOLINA (hereinafter “Plaintiff” or “Molina”), by and through his

attorneys, Shalom Law, PLLC, alleges and states as follows:

                PRELIMINARY STATEMENT & NATURE OF THE ACTION

        1.       Plaintiff    brings     this   action     against   HORNBLOWER   GROUP,      INC.,

HORNBLOWER NEW YORK, LLC, and HORNBLOWER CRUISES AND EVENTS, LLC

(collectively hereinafter, “Hornblower” or “Defendants”) as a joint employer of Plaintiff.

        2.       Plaintiff was discriminated against by Defendants because of his disability, in

violation of the Americans with Disabilities Act (hereinafter the “ADA”), 42 U.S.C. §§ 12101, et

seq., the New York State Human Rights Law (hereinafter the “NYSHRL”), N.Y. Exec. Law §

296(1)(a), and the New York City Human Rights Law (hereinafter the “NYCHRL”), N.Y.C.

Admin. Code § 8-107(1)(a).

        3.       Additionally, Plaintiff was subjected to egregious retaliation by Defendants, up to

and including being wrongfully terminated, for requesting time off of work to care for a

temporary disability arising from an on-the-job injury, which further violates the ADA, the

NYSHRL, and the NYCHRL.
          Case 1:20-cv-10821-GHW Document 1 Filed 12/22/20 Page 2 of 14




       4.      In this action, Plaintiff is seeking (i) compensatory damages; (ii) punitive

damages; (iii) statutory attorneys’ fees; (iv) back pay; (v) front pay; (vi) liquidated damages; (vii)

emotional distress damages; and (viii) any other form of relief available by law or by equity,

from Defendants for their discrimination and retaliation against the Plaintiff for exercising his

statutory rights to take job-protected leave, for their failure to engage in an interactive dialogue

to determine whether Plaintiff may be entitled to a reasonable accommodation, and for otherwise

discriminating and retaliating against Plaintiff on account of his disability during his employment

for availing himself of his rights.

                                             PARTIES

       5.      Plaintiff is a citizen of the State of Pennsylvania, currently residing in Schuylkill

County.

       6.      Plaintiff was an employee of Hornblower, as defined by the ADA, NYSHRL, and

NYCHRL, respectively, as he was employed to work for the benefit of Defendants, collectively,

at all relevant times from on or about March 24, 2019 to May 18, 2020.

       7.      Defendant HORNBLOWER NEW YORK, LLC is a foreign Delaware

corporation with its corporate headquarters in New York, New York.

       8.      Defendant HORNBLOWER GROUP, INC., is a foreign California corporation

with its corporate headquarters in New York, New York.

       9.      Defendant HORNBLOWER CRUISES AND EVENTS, LLC is an Illinois State

corporation with its corporate headquarters in Chicago, Illinois.

       10.     Upon information and belief, Defendants each maintain offices and do business

under the name of “Hornblower” in, among other places, City, County, and State of New York.




                                                  2
          Case 1:20-cv-10821-GHW Document 1 Filed 12/22/20 Page 3 of 14




        11.     Accordingly, each Defendant is an employer as defined by the ADA, NYSHRL,

and NYCHRL. Further, each Defendant is a joint and/or single employer of Plaintiff.

  JURISDICTION, VENUE, AND EXHAUSTION OF ADMINISTRATIVE REMEDIES

        12.     This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1331, in that

this is a civil action arising under numerous federal laws, including, inter alia, the ADA (42

U.S.C. § 12101).

        13.     This Court has supplemental jurisdiction over Plaintiff’s related claims arising

under the NYSHRL and the NYCHRL pursuant to 28 U.S.C. § 1367(a).

        14.     Venue is proper in this district pursuant to 28 U.S.C. § 1391(b)(2) because the

unlawful employment practices were committed in the Southern District of New York.

        15.     On or about March 14, 2020, Plaintiff was injured while he was engaged in work

for the Defendants when a large piece of equipment fell on him, which required him to take time

off to take care of his health, as is within his statutory rights.

        16.     Yet, Defendants took this opportunity to callously discriminate against Plaintiff

based on his disability, deny him his rights under the ADA and then wrongfully and unlawfully

terminating Plaintiff when he sought to return to work in May of 2020 after he completed his

medically-required leave.

        17.     Accordingly, Plaintiff timely filed on November 5, 2020 a charge of disability

discrimination and retaliation with the United States Equal Employment Opportunity

Commission (hereinafter the “EEOC”).

        18.     Plaintiff subsequently received a Notice of Right to Sue Letter on November 16,

2020. A copy of the notice is annexed hereto as Exhibit “A.”




                                                    3
          Case 1:20-cv-10821-GHW Document 1 Filed 12/22/20 Page 4 of 14




        19.     Plaintiff has otherwise fully complied with all prerequisites to jurisdiction in this

Court under the ADA.

                                                 FACTS

        20.     For more than a year, Plaintiff dedicated himself tirelessly to the performance

while employed for the benefit of Hornblower.

        21.     Throughout his tenure at Hornblower, Plaintiff received exemplary performance

reviews and maintained a virtually unblemished record of employment, rendering him qualified

for his position.

        22.     Unfortunately, however, on or about March 14, 2020, Plaintiff was injured by a

large piece of equipment while he was unloading a truck for a Hornblower event.

        23.     Specifically, a large piece of equipment fell out of the truck and onto Plaintiff’s

left foot, crushing it and fracturing his left toe.

        24.     This injury caused Plaintiff intense pain throughout the rest of his shift and

required him to seek medical attention for weeks thereafter, thus making Plaintiff an individual

with a qualified disability under the ADA, 29 C.F.R. § 1630.2(g)(1).

        25.     Additionally, because Plaintiff’s disability required him to refrain from putting

weight on his left foot or ankle, Plaintiff’s ability to engage in major life activities such as

walking, standing, or sitting for long periods of time was substantially limited, as is described

under the ADA, as amended by the ADA Amendments Act of 2008 (“ADAAA”), 42 U.S.C. §

12102(2)(A) and 29 C.F.R. § 1630.2(i).

        26.     Defendants were immediately put on notice of Plaintiff’s disability on the very

date the injury occurred, March 14, 2020.




                                                      4
         Case 1:20-cv-10821-GHW Document 1 Filed 12/22/20 Page 5 of 14




       27.     Indeed, not long after Plaintiff was injured that evening, Defendants’ night-time

event manager saw Plaintiff’s injury (and the substantial pain Plaintiff was in) and sent him to

urgent care that very night, all of which was documented in an incident report by Defendants’

pier supervisor.

       28.     After leaving the job site, Plaintiff immediately went to Bayonne Medical Center,

where he received a preliminary medical examination, pain medicine, and a splint, and was

instructed to see his physician for further treatment on March 20, 2020.

       29.     On March 20, 2020, when Plaintiff met with his physician, he was ordered to stay

home from work until further notice, which Plaintiff promptly and timely informed Defendants of

by providing medical notes from both the urgent care center and his physician.

       30.     Indeed, Mr. Molina submitted additional letters from his doctor to Hornblower on

or about March 22, 2020, May 5, 2020, and June 2, 2020, and these letters constituted notice to

Hornblower that Mr. Molina was to remain out of work in light of his injury which constituted

both a disability and a serious health condition.

       31.     Yet, despite Plaintiff’s good faith efforts to keep Defendants informed about the

status of his disability and ability to return to work, Defendants instead discriminated against

him, denied him any reasonable accommodation (refusing even to engage in an interactive

dialogue with him to assess the extent of his physical limitations and determine whether any

accommodation could be provided), unlawfully retaliating against him for giving notice of his

need for leave, and finally, wrongfully and unlawfully terminating him at the exact time when he

most needed his legal right to job protection.




                                                    5
         Case 1:20-cv-10821-GHW Document 1 Filed 12/22/20 Page 6 of 14




        32.     Specifically, Defendants interfered with Plaintiff’s access to accommodations by

failing to provide him with notice of his rights, as is required by law. Such actions are in direct

violation of the ADA, 42 U.S.C. § 12111(9).

        33.     Additionally, when Plaintiff sought to discuss his return to work, Hornblower

terminated him on or about May 18, 2020 – a date that fell in the midst of his medical leave,

which was supported by his medical records, and was undoubtedly within the knowledge of

Hornblower.

        34.     As a result of the foregoing, Defendants’ deliberate, willful, and unlawful

employment practices to our client have caused him to suffer: (a) loss of salary, wages, and

benefits; (b) severe emotional distress, pain and suffering; and (c) other statutory damages and

attorneys’ fees.

        35.     Accordingly, Plaintiff is entitled to recover the maximum amount of damages

recoverable in this jurisdiction, as well as any such additional or alternative relief as the Court

deems just and proper.

                                         COUNT ONE

          Failure to Provide a Reasonable Accommodation in Violation of the ADA
                                 42 U.S.C. §§ 12181, et seq.

        36.     Plaintiff hereby repeats and realleges each and every paragraph above as though

fully set forth herein.

        37.     On March 14, 2020, Plaintiff was seriously injured while working for Defendants,

making him a “qualified individual with a disability” within the meaning of 42 U.S.C. § 12111

of the ADA. Plaintiff could not perform the essential functions of his position without reasonable

accommodation.




                                                6
         Case 1:20-cv-10821-GHW Document 1 Filed 12/22/20 Page 7 of 14




        38.     On or about March 22, 2020, May 5, 2020, and June 2, 2020, Plaintiff notified

Defendants about his disability and requested a reasonable accommodation for, among other

things, leave and/or extended leave.

        39.     However, Defendants refused and failed to engage in the interactive process,

effectively denied Plaintiff’s request for extended leave, and summarily terminated him upon his

request to return.

        40.     Plaintiff suffered damages as a result of Defendant’s unlawful discriminatory

actions, including emotional distress, past and future lost wages and benefits and the costs of

bringing this action.

        41.     Defendants intentionally violated Plaintiff’s rights under the ADA with malice or

reckless indifference, and, as a result, are liable for punitive damages.

                                          COUNT TWO

                Retaliation in Violation of the ADA, 42 U.S.C. §§ 12181, et seq.

        42.     Plaintiff hereby repeats and realleges each and every paragraph above as though

fully set forth herein.

        43.     Plaintiff was qualified for his position when Defendants fired him.

        44.     In or about March 2020, Plaintiff engaged in protected activity by requesting

reasonable accommodations for his disability.

        45.     Specifically, on March 22, 2020, Plaintiff turned in a medical note to Defendants

instructing Plaintiff to remain out of work due to his injury until further notice, and Plaintiff

subsequently took this leave.

        46.     Only, shortly after Plaintiff made a request for additional leave, Defendants

summarily fired him in March of 2020, stating that it was due to COVID-19.



                                                  7
          Case 1:20-cv-10821-GHW Document 1 Filed 12/22/20 Page 8 of 14




        47.     However, upon information and belief, Defendants’ alleged reason for

terminating Plaintiff’s employment is pretextual and baseless. They fired Plaintiff because he

requested reasonable accommodations for his disability, as no one else was terminated.

        48.     Plaintiff suffered damages as a result of Defendants’ unlawful retaliatory actions,

including emotional distress, past and future lost wages and benefits, and the costs of bringing

this action.

        49.     Defendants intentionally violated Plaintiff’s rights under the ADA, with malice or

reckless indifference, and, as a result, are liable for punitive damages.

                                         COUNT THREE

               Discrimination in Violation of the NYSHRL, N.Y. Exec. Law § 296

        50.     Plaintiff hereby repeats and realleges each and every paragraph above as though

fully set forth herein.

        51.     Pursuant to the NYSHRL, N.Y. Exec. Law § 296(1)(a), it shall be an unlawful

discriminatory practice for an employer to refuse to hire or employ or to bar or to discharge from

employment an individual because of an individual’s disability or to discriminate against such

individual in compensation or in terms, conditions, or privileges of employment.

        52.     Pursuant to the NYSHRL § 297(9), any person claiming to be aggrieved by an

unlawful discriminatory practice shall have a cause of action in any court of appropriate

jurisdiction for damages and such other remedies as may be appropriate.

        53.     Additionally, according to NYSHRL § 296(6), it shall be an unlawful

discriminatory practice for any person to aid, abet, incite, compel, or coerce the doing of any of

the acts forbidden under this article, or attempt to do so.




                                                  8
           Case 1:20-cv-10821-GHW Document 1 Filed 12/22/20 Page 9 of 14




        54.     Defendants, however, discriminated against Plaintiff in the terms and conditions

of his employment because of his disability in violation of § 296(1)(a) of the NYSHRL.

        55.     Plaintiff has been disabled since in or about March of 2020, and therefore is a

member of a protected class under the NYSHRL.

        56.     Despite having knowledge of Plaintiff’s disability, Hornblower still chose to

engage in a course of conduct, as stated above, which resulted in adverse employment actions

against Plaintiff because of his disability, including but not limited to failing to engage with

Plaintiff in an interactive process to determine whether a reasonable accommodation could be

offered.

        57.     As a proximate result of Defendants’ unlawful conduct, Plaintiff has suffered

emotional distress, past and future lost wages and benefits, and the costs of bringing this action.

                                         COUNT FOUR

                Retaliation in Violation of the NYSHRL, N.Y. Exec. Law § 296

        58.     Plaintiff hereby repeats and realleges each and every paragraph above as though

fully set forth herein.

        59.     Pursuant to the NYSHRL, it shall be an unlawful discriminatory practice for any

person engaged in any activity to which this section applies to retaliate or discriminate against

any person because he or she has opposed any practices forbidden under this article or because

he or she has filed a complaint, testified, or assisted in any proceedings under this article. See

N.Y. Exec. Law § 296(7).

        60.     Plaintiff engaged in a protected activity under the NYSHRL by requesting

reasonable accommodations.

        61.     Upon information and belief, Defendants were aware of the protected activity.



                                                 9
         Case 1:20-cv-10821-GHW Document 1 Filed 12/22/20 Page 10 of 14




        62.     However, Defendants undertook an adverse employment actions in response to

Plaintiff’s requests by denying his requests, failing to notify him of his right to engage in an

Interactive Dialogue option, and finally by terminating him.

        63.     As a proximate result of Defendants’ unlawful conduct, Plaintiff has suffered

emotional distress, past and future lost wages and benefits, and the costs of bringing this action.

                                          COUNT FIVE

      Discrimination in Violation of the NYCHRL, N.Y.C. Admin. Code § 8-107(1)(a)

        64.     Plaintiff hereby repeats and realleges each and every paragraph above as though

fully set forth herein.

        65.     The NYCHRL § 8-107(1)(a) provides that it shall be an unlawful discriminatory

practice for an employer or an employee or agent thereof, because of the actual or perceived

disability of any person to refuse to hire or employ or to bar or to discharge from employment

such person or to discriminate against such person in compensation or in terms, conditions, or

privileges of employment.

        66.     Pursuant to the NYCHRL § 8-107(13), an employer is liable for unlawful

discriminatory practices based upon the conduct of an employee where the employee exercised

managerial or supervisory responsibility or the employer knew of the employee’s or agent’s

discriminatory conduct and acquiesced in such conduct or failed to take immediate and

appropriate corrective action.

        67.     Furthermore, an employer shall be deemed to have knowledge of an employer’s

or agent’s discriminatory conduct where that conduct was known by another employee or agent

who exercised managerial or supervisory responsibility, or the employer should have known of




                                                 10
           Case 1:20-cv-10821-GHW Document 1 Filed 12/22/20 Page 11 of 14




the employee’s or agent’s discriminatory conduct and failed to exercise reasonable diligence to

prevent such discriminatory conduct.

       68.      Pursuant to the NYCHRL § 8-107(6), it shall be an unlawful discriminatory

practice for any person to aid, abet, incite, compel, or coerce the doing of any of the acts

forbidden under this chapter, or attempt to do so.

       69.      Additionally, according to NYCHRL § 8-502., any person claiming to be

aggrieved by an unlawful discriminatory practice as defined in chapter one of this title shall have

a cause of action in any court of competent jurisdiction for damages, including punitive damages,

and for injunctive relief and such other remedies as may be appropriate.

       70.      Hornblower discriminated against Plaintiff because of his disability in violation of

§ 8-107(1)(a) of the NYCHRL.

       71.      Since Plaintiff has been disabled since in or about March of 2020, he therefore is

a member of a protected class under the NYCHRL.

       72.      Although they were made aware of Plaintiff’s disability, Defendants still willfully

engaged in a course of conduct, as stated above, which resulted in adverse employment actions

against Plaintiff because of his disability, including but not limited to failing to engage with

Plaintiff in an interactive process to determine whether a reasonable accommodation could be

offered.

       73.      As a proximate result of Defendants’ unlawful conduct, Plaintiff has suffered

emotional distress, past and future lost wages and benefits, and the costs of bringing this action.

                                           COUNT SIX

            Retaliation in Violation of the NYCHRL, N.Y.C. Admin. Code § 8-107(7)




                                                 11
            Case 1:20-cv-10821-GHW Document 1 Filed 12/22/20 Page 12 of 14




        74.      Plaintiff hereby repeats and realleges each and every paragraph above as though

fully set forth herein.

        75.      Pursuant to the NYSHRL, N.Y.C. Admin. Code § 8-107(7), “it shall be an

unlawful discriminatory practice to retaliate or discriminate against any person because such

person has opposed any practice forbidden under this chapter, filed a complaint, testified, or

assisted in any proceeding under this chapter, commenced a civil action alleging the commission

of an act which would be an unlawful discriminatory practice under this chapter, assisted the

commission or the corporation counsel in an investigation commenced pursuant to this title, or

provided any information to the commission pursuant to the terms of a conciliation agreement

made pursuant to § 8-115 of this chapter.”

        76.      Accordingly, New York City prohibits employers from taking adverse actions that

would “dissuade a reasonable worker from making or supporting a charge of discrimination.”

        77.      Additionally, Courts have repeatedly held that making a request for a reasonable

accommodation is analogous to making or supporting a charge of discrimination and cannot be

retaliated against (see, e.g., Solomon v. Vilsack, 763 F.3d 1, 15 n.6 (D.C. Cir. 2014) (citing

rulings from every Federal Circuit Court holding that requests for reasonable accommodation are

protected activities).

        78.      Thus, Plaintiff engaged in protected activity under the NYCHRL by requesting a

reasonable accommodation for his disability.

        79.      Upon information and belief, Defendants were aware of Plaintiff’s protected

activity.

        80.      Yet still, Defendants undertook an adverse employment action against Plaintiff by

refusing his requests for accommodations and terminating him.




                                                12
        Case 1:20-cv-10821-GHW Document 1 Filed 12/22/20 Page 13 of 14




       81.      Hornblower undertook these adverse employment actions against Plaintiff

because he had been recently diagnosed with a disability and required medical leave, an unlawful

motive under the NYCHRL.

       82.      And as a proximate result of Defendants’ conduct, Plaintiff has suffered

emotional distress, past and future lost wages and benefits, and the costs of bringing this action.

                                     PRAYER FOR RELIEF

WHEREFORE, Plaintiff respectfully requests judgment from the Defendants as follows:

             A. Accept jurisdiction over this matter;

             B. Award Plaintiff for his past and future loss of wages, and benefits, plus statutory

                prejudgment and post-judgment interest;

             C. Award of front pay to Plaintiff (including benefits);

             D. Award of backpay to Plaintiff;

             E. Award of liquidated damages to Plaintiff for damages incurred in connection with

                this action, equal to the sum amount of backpay and interest or as otherwise

                provided by the causes of action;

             F. Award of all costs and reasonable attorneys’ fees to Plaintiff for all costs incurred

                in connection with this action;

             G. Award of compensatory damages to Plaintiff;

             H. Award of emotional distress damages to Plaintiff;

             I. Award of punitive damages to Plaintiff for Defendant’s willful, reckless,

                intentional, knowing, and/or malicious misconduct; and

             J. A grant of any such additional or alternative relief as the Court deems just and

                proper.



                                                  13
        Case 1:20-cv-10821-GHW Document 1 Filed 12/22/20 Page 14 of 14




                                       JURY DEMAND

       Plaintiff respectfully demands a trial by jury on all claims properly triable by a jury

pursuant to Rule 38(b) of the Federal Rules of Civil Procedure.

Dated: Forest Hills, New York
       December 21, 2020
                                                 Respectfully submitted,

                                                 SHALOM LAW, PLLC


                                                 /s/ Jonathan Shalom
                                                 Jonathan Shalom, Esq.
                                                 105-13 Metropolitan Avenue
                                                 Forest Hills, NY 11375-6737
                                                 (718) 971-9474 (office)
                                                 Jonathan@ShalomLawNY.com

                                                 Attorneys for Plaintiff




                                               14
